Citation Nr: 0842812	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a sleep disability, 
to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for an anxiety 
disorder.  

7.  Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic stress disorder.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April 1988 to June 
1991.  He served in Southwest Asia from October 1990 to April 
1991.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans' 
Affairs (VA), Regional Office in Portland, Oregon.  In April 
2003, the RO denied claims for service connection for 
"gastrointestinal signs or symptoms," "sleep 
disturbances/disorder," fatigue, "respiratory system signs 
or symptoms," headaches, and an anxiety disorder, with all 
claims except the claim for an anxiety disorder to include as 
due to an undiagnosed illness.  In March 2006, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by gastrointestinal symptoms, sleep symptoms, 
respiratory symptoms, fatigue, or headaches; gastroesophageal 
reflux disease, irritable bowel syndrome, hemorrhoids, sleep 
apnea, headaches, and an anxiety disorder, are not related to 
his service.  

2.  The veteran's PTSD is shown to be productive of symptoms 
that include depression and anxiety; his psychiatric disorder 
has not resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease, irritable bowel 
syndrome, hemorrhoids, sleep apnea, headaches, an anxiety 
disorder, and an undiagnosed disability manifested by 
gastrointestinal symptoms, sleep symptoms, respiratory 
symptoms, fatigue, and/or headaches, were not caused or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 4.88a 
(2008).  

2.  The schedular criteria for the assignment of an initial 
rating in excess of 10 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has a gastrointestinal 
disability, a sleep disability, a respiratory disability, a 
disability manifested by fatigue, headaches, and an anxiety 
disorder, due to his service.  He further argues that he has 
an undiagnosed disability manifested by gastrointestinal 
symptoms, sleep symptoms, respiratory symptoms, fatigue, and 
headaches, due to undiagnosed illnesses.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including ulcers, peptic 
(gastric or duodenal), may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service-connected disability compensation may be paid to (1) 
a claimant who is "a Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, muscle or 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(a), (b).  See also 72 Fed. Reg. 68506 
(2008).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R.  § 3.317(a)(2)(ii).  For purposes of 
this section, "objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

For VA purposes, the diagnosis of chronic fatigue syndrome 
(CFS) requires: (1) the new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least 6 months, and (2) the 
exclusion, by history, physical examinations, and laboratory 
tests, of all other clinical conditions that may produce 
similar symptoms, and (3) 6 or more of the following: (i) 
acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R. § 4.88a (2008).

The veteran's service medical records show that between 
January and February of 1989, he received treatment for 
complaints of chest pains, which he reported he had 
experienced intermittently since age 16.  A chest X-ray was 
within normal limits.  The reports contain notations that he 
was not sleeping due to stress, that he was depressed, and 
that he got nervous and forgot things.  The assessment was 
"MS (musculoskeletal) chest pain vs. stress related - doubt 
cardiac origin."  A "report of medical history," dated in 
February 1989, shows that the veteran indicated that he had a 
history of frequent or severe headache, "ear, nose or throat 
trouble," hay fever, pain or pressure in chest, chronic 
cough, frequent trouble sleeping, "depression or excessive 
worry," and nervous trouble.  A "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" form, dated 
in April 1991, shows that the veteran denied a history of 
fatigue, "stomach or belly pain, nausea, diarrhea, or bloody 
bowel movements," or "nightmares or trouble sleeping."  He 
indicated that he had a "cough or sinus infection."  

The veteran's separation examination report, dated in April 
1991, shows that his head, abdomen and viscera, lungs and 
chest, neurological system, and psychiatric condition, were 
all clinically evaluated as normal.  In an accompanying 
"report of medical history," the veteran indicated having 
pain or pressure in his chest, and he denied having had 
frequent or severe headaches, shortness of breath, 
palpitation or pounding heart, frequent indigestion, 
"stomach, liver, or intestinal trouble," or any relevant 
psychiatric symptoms. 

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2006.  This evidence includes 
reports from Kaiser, dated in 1997, which shows treatment for 
complaints of chest tightness and pressure.  The diagnosis 
was atypical chest pain.  

VA progress notes, dated between 2000 and 2002, show 
treatment for hemorrhoids, dyspepsia, PTSD and depression, 
and rhinitis.  A January 2000 progress note contains an 
impression of "reflux versus dyspepsia vs peptic ulcer 
disease."  

A VA psychiatric examination report, dated in March 2003, 
shows complaints of chronic anxiety, and tightness in his 
chest when under stress.  The diagnoses were anxiety disorder 
not otherwise specified, dysthymic disorder, possible PTSD, 
and alcohol abuse in sustain remission.  

A VA Gulf War guidelines examination report, dated in March 
2003, notes a history of gastroesophageal reflux symptoms, 
that previous testing for Helicobacter pylori was negative, 
and that he had gained about 100 pounds since separation from 
service.  The report shows that the veteran complained of 
gastroesophageal reflux symptoms since returning from the 
Persian Gulf, irregular bowel movements, being "easily 
winded," headaches that began in about 1998, snoring, and 
that he stated that he did not have "significant amounts of 
fatigue during the course of the day, but states that he has 
little initiative to do anything."  The diagnoses were 
gastroesophageal reflux disease (GERD), irritable bowel 
syndrome, hemorrhoids, wheezing, symptoms of sleep apnea, 
headaches, allergic rhinitis, and elevated blood sugar.  

The examiner stated that "[i]n summary, I do not believe 
this patient has any undiagnosed chronic illness.  Signs and 
symptoms are well-accounted for by the problems listed 
above."  An addendum notes "very mild" obstructive sleep 
apnea syndrome, that PFT's (pulmonary function tests) showed 
normal spirometry and flows, normal HgBA1c (Helicobacter 
pylori), and urinalysis.  Such a finding provides highly 
probative evidence against this claim. 

A sleep apnea assessment from Adventist Medical Center, dated 
in April 2003, notes an abnormal polysomnogram consistent 
with an obstructive sleep apnea that was "very mild."  

A VA PTSD examination report, dated in January 2006, contains 
Axis I diagnoses of PTSD, depressive disorder not otherwise 
specified (NOS), and anxiety disorder NOS.  The examiner 
noted that the veteran's anxiety disorder was "unrelated to 
military service."  Such a finding provides more evidence 
against this claim. 

The veteran's service medical records show that between 
January and February of 1989 he was treated for chest pain 
that was possibly stress related.  In addition, there were 
notations of depression, and being nervous.  The February 
1989 "report of medical history" shows that the veteran 
indicated that he had a history of frequent or severe 
headache, hay fever, pain or pressure in chest, chronic 
cough, frequent trouble sleeping, "depression or excessive 
worry," and nervous trouble.  However, with regard to the 
physical symptoms other than chest pain, there are no records 
to show treatment for any of these physical symptoms at any 
time during service.  Furthermore, there is no record of 
treatment for any psychiatric symptoms during the veteran's 
remaining service, a period of about two years.  The 
veteran's April 1991 separation examination report shows that 
his head, abdomen and viscera, lungs and chest, neurological 
system, and psychiatric condition, were all clinically 
evaluated as normal.  In an accompanying "report of medical 
history," the veteran indicated having pain or pressure in 
his chest, but he denied having had any other relevant 
symptoms.  

As for the post-service medical evidence, with regard to the 
claims for fatigue, and a respiratory disability, there is no 
competent evidence to show that he has been diagnosed with 
either of these claimed disabilities, and the Board therefore 
finds that the preponderance of the evidence shows that he 
does not have either a disability manifested by fatigue, or a 
respiratory disability.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  To the extent that the March 2003 VA 
examination report contains a "diagnosis" of "wheezing," 
this is a symptom, not a disease process, and the subsequent 
pulmonary function test was noted to show "normal spirometry 
and flow."  

In addition, to the extent that this report contains a 
diagnosis of allergic rhinitis, this condition does not 
appear to be within the scope of the claim for a respiratory 
disability, nor is there competent evidence associating it 
with the veteran's service.  

With regard to the claims other than the claims for fatigue 
and a respiratory disability, the earliest evidence of any of 
the claimed disorders is dated no earlier than 2000, which is 
a period of over eight years.  This period of time without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence to show 
that any of the claimed conditions are related to his service 
and some evidence against such a finding.   

With regard to the claim for anxiety, although the veteran 
asserts that his inservice treatment for chest pain is 
evidence that he had anxiety during service, the only 
competent opinion is contained in the January 2006 VA PTSD 
examination report, and this opinion weighs against the 
claim.  Finally, although possible ulcers were noted in 2000, 
this diagnosis was never confirmed, and there is no competent 
evidence to show that an ulcer became disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims, and that the claims must be denied.  

With regard to the application of 38 C.F.R. § 3.317, the 
evidence shows that the veteran has been diagnosed with GERD, 
irritable bowel syndrome, hemorrhoids, headaches, allergic 
rhinitis, and sleep apnea.  He has never been diagnosed with 
CFS.  In the March 2003 VA Gulf War guidelines examination 
report, the examiner specifically stated that the veteran 
does not have an undiagnosed chronic illness, and that his 
signs and symptoms are well-accounted for.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable as to his diagnosed conditions.  In addition, 
there is no competent evidence to show that the veteran has 
any of the claimed symptoms due to an undiagnosed illness or 
a medically unexplained chronic multisymptom illness.  He 
therefore is not shown to have a "qualifying chronic 
disability" involving the claimed symptoms.  See 38 C.F.R. § 
3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and that the veteran's claims 
of entitlement to service connection for gastrointestinal 
symptoms, sleep symptoms, respiratory symptoms, fatigue, and 
headaches, due to undiagnosed illness must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that 
gastrointestinal symptoms, sleep symptoms, respiratory 
symptoms, fatigue, headaches, and anxiety, were caused by 
service, with all claims except the claim for anxiety to 
include as due to undiagnosed illness.  In this case, when 
the veteran's service medical records, and post-service 
medical records are considered (which indicate that he does 
not have a disability manifested by fatigue, or a respiratory 
disability, that the other claimed conditions began at least 
eight years after service, which do not show that he has an 
undiagnosed illness, and which do not contain competent 
evidence of a nexus between any of the claimed conditions and 
the veteran's service), the Board finds that the medical 
evidence outweighs the veteran's contentions that he has the 
claimed conditions that are related to his service.

In March 2006, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling.  The RO assigned an 
effective date for service connection (and the 10 percent 
rating) of August 30, 2001.  The veteran filed a notice of 
disagreement as to the issue of entitlement to a higher 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. Fenderson; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has evaluated the veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV at 47 (American Psychiatric Association 1994) 
("QRDC DSM-IV").

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

The Board first notes that each disability must be viewed in 
relation to its history. 38 C.F.R. § 4.1 (2008).  In this 
case, the veteran did not receive treatment for psychiatric 
symptoms during service.  The post-service medical evidence 
shows that he was first diagnosed with PTSD, as well as 
depression, in 2001, and that it was characterized as "mild 
to moderate."  

The relevant medical evidence consists of a VA progress note, 
and two VA examination reports.  The VA progress note, dated 
in May 2002, shows that the veteran complained of 
hypervigilance.  The impression notes PTSD and depression.  

A VA psychiatric examination report, dated in March 2003, 
shows that the veteran complained of symptoms that included 
chronic anxiety, tightness in his chest when he felt under 
stress, a chronic dysphoric mood, fears of making errors and 
being a failure, and episodic feelings of worthlessness and 
hopelessness.  He also reported a distant history of alcohol 
abuse 13 years earlier.  He stated that he had no close 
friends, but that he got along with others at his job.  He 
stated that he had worked at his current job for two years, 
with a prior seven-year history with another employer.  He 
denied a history of homicidal or psychotic ideation.  He 
stated that he thought about dying frequently when he 
believes that he has made a mistake at work.  

On examination, he was cooperative, adequately groomed and 
was oriented to person, place, time, and purpose of the 
evaluation.  Speech was clear, coherent, and goal-directed.  
There was no evidence of hallucinations, delusions, or 
significant cognitive impairment.  The examiner noted that he 
displayed abnormalities of conduct and judgment when he 
occasionally lashed out at his wife, and that he had a mild 
to moderate overall social, emotional, and industrial 
impairment due to symptoms of anxiety and depression.  The 
Axis I diagnoses were anxiety disorder NOS, dysthymic 
disorder, and possible PTSD.  The Axis V diagnosis was a GAF 
score of "60 - 68" with a notation of "mild to moderate 
overall symptoms."

A VA psychiatric examination report, dated in January 2006, 
shows that the veteran complained of symptoms that included 
thinking about his military experiences every two to three 
days, and that he episodically avoided reminders of the war.  
He reported that he had been at his current job for one year.  
He denied having concentration problems or an exaggerated 
startle response, although he had some hypervigilance and 
occasional anger problems towards family members.  He 
reported sleeping relatively well, six  to seven hours per 
night.  He claimed to have lost interest in hobbies such as 
hunting or fishing, and preferred to stay home.  He stated 
that he had never received psychotherapy.  He further stated 
that he was doing well at his current job, and that he was 
doing all that was asked of him without difficulty.  For 
recreation, he reported walking around the neighborhood, 
riding his bike occasionally, and watching television.  He 
reported having generalized anxiety and staying up worrying 
about such things as losing his job due to budget cuts.  He 
also complained of chronic depression with low appetite, 
feelings of worthlessness and hopelessness.  

On examination, he was cooperative and adequately groomed, 
with halting speech.  He claimed to have episodic suicidal 
ideation without a specific plan, but denied past 
difficulties with homicidal or psychotic ideation.  There was 
no evidence of hallucinations or delusion, or of significant 
cognitive impairment.  The report notes that he has daily 
mild PTSD symptoms as well as a depressive disorder NOS, and 
a history of an anxiety disorder, providing evidence against 
this claim.  The report further notes social isolation, and 
that the veteran was not currently suffering from significant 
occupational impairment, and that there is no impairment in 
thought process or communication.  The Axis I diagnoses were 
PTSD, chronic and mild, depressive disorder NOS, and anxiety 
disorder NOS.  The Axis V diagnosis was a GAF score of 60, 
with a notation of moderate overall emotional impairment.  

The Board initially notes that despite its denial of the 
claim for service connection for an anxiety disorder, supra, 
and despite the fact that the veteran has been diagnosed with 
a depressive disorder (for which service connection is not 
currently in effect), the Board has not attempted to 
dissociate any psychiatric symptoms from the service-
connected disability (PTSD).  See Mittleider v. West, 11 Vet. 
App. 181 (1998).

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's PTSD.  The medical evidence shows that the 
veteran is not receiving psychotherapy for his symptoms, and 
it clearly indicates a mild disorder with limited impact on 
the veteran's ability to stay employed.  The March 2003 VA 
examination report notes that he displayed abnormalities of 
conduct and judgment when he occasionally lashed out at his 
wife, and that he had a mild to moderate overall social, 
emotional, and industrial impairment due to symptoms of 
anxiety and depression.  The January 2006 VA examination 
report shows that the examiner stated that the veteran was 
not currently suffering from significant occupational 
impairment.  His GAF scores have ranged between 60 and 68, 
which are representative of mild to moderate symptomatology.  
He has always been found to be alert and oriented, and there 
is no evidence of such symptoms as hallucinations or 
delusions, or of significant cognitive impairment.  The March 
2003 report shows that his thought processes were coherent 
and goal-directed, and the January 2006 report noted 
"halting" speech and the need for frequent prompting.  
Although the 2006 report notes that the veteran claimed to 
experience suicidal ideation, it was without plan, and both 
examination reports state that there is no evidence of 
homicidal or psychotic ideation.  

In summary, when the veteran's GAF scores are weighed 
together with the other evidence of record, particularly the 
findings as to his psychiatric condition and functioning, the 
Board finds that the evidence does not show that the 
veteran's symptoms, which include anxiety and depression, are 
of such severity to approximate, or more nearly approximate, 
the criteria for an evaluation in excess of the currently 
assigned 10 percent under DC 9411.  See 38 C.F.R. § 4.7.  

The Board finds that the post-service medical record provides 
evidence, overall, against this claim, outweighing the 
veteran's statement regarding the nature and extent of this 
disorder. 

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in November 2002, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The November 2002 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication. 

With regard to the claims for service connection, during the 
pendency of this appeal, the Court further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

With regard to the claim for an increased initial evaluation 
for PTSD, the Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in March 2006, a disability rating was assigned, 
and an effective date was established.  Therefore the 
veteran's claim was substantiated as of March 2006.  Any 
error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in March 2006, the May 2007 statement of the case, 
and the September 2008 supplemental statement of the case.  
The veteran was afforded the opportunity for a hearing, but 
did not request one.  Further, the record also shows that the 
veteran has actual knowledge of the evidence necessary to 
substantiate a claim for a higher rating, based upon his 
arguments.  

The Board has considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, this case 
pertains to the requirements of 38 U.S.C.A. § 5103(a) for 
increased evaluation claims other than those based on initial 
evaluations.  Here, the claim involves an initial evaluation, 
and as previously noted, the Court in Dingess held that in 
such cases section 5103(a) notice is not required, because 
the purpose that the notice was intended to serve has been 
fulfilled.  In addition, and despite the foregoing, in May 
2008, the RO sent the veteran a notice that informed him of 
the criteria for an increased initial evaluation.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service records, and service medical records, as 
well as VA and non-VA medical records.  

The veteran has been afforded examinations, and opinions have 
been obtained as to whether he has an undiagnosed illness.  
To the extent that claims for service connection have been 
presented on a direct basis, etiological opinions have not 
been obtained. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the service medical records do not contain any 
relevant diagnoses, and with the possible exception of 
treatment in 1989 for chest pain with notations of depression 
and nervousness, they do not show treatment for the claimed 
conditions.  As previously discussed, the veteran is not 
shown to have a respiratory disability, or a disability 
manifested by fatigue.  As to the other claims, the earliest 
evidence of any of the claimed conditions is dated no earlier 
than eight years after separation from active duty.  Finally, 
there is no competent evidence of record which shows that any 
of the claimed conditions are related to the veteran's 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post service medical record provides evidence 
against these claims.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In a statement, received in November 2008, the veteran stated 
that his Gulf War examination has lasted only 15 minutes, and 
he requested "a much more comprehensive exam, the War 
Related Illness & Injury Centers exam of WRIISC exam."  
However, the Board finds that there is sufficient competent 
medical evidence on file for the VA to make a decision on the 
case.  The March 2003 VA examination included pulmonary 
function tests, and a non-VA sleep apnea study is of record.  
The VA examiner specifically stated, "In summary, I do not 
believe this patient has any undiagnosed chronic illness.  
Signs and symptoms are well-accounted for by the problems 
listed above."  

It is important for the veteran to understand that the 
Board's findings are not simply based on this one 
examination, but the record as a whole, which has been found 
to provide highly probative evidence against all claims. 

The Board therefore finds that the service and post-service 
medical record is complete and that there is no basis for 
another examination in light of the medical record.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


